Title: To George Washington from William Baynham, 10 August 1799
From: Baynham, William
To: Washington, George



Sir
Essex 10th Augt 1799

I returned last evening from a visit to Gloucester, and found your servant, Tom, who had arrived on the day after I left home, waiting with your letter of the 30th July.
I have this morning operated on both Eyes, although, I must confess, with no very sanguine expectations of the boy’s deriving essential relief by the operations: but I have thereby given him the only chance, which the case admits of, of seeing better with one eye, and of preventing total blindness in the other. The result will be known in the course of a fortnight; at the expiration of which time he will, I expect, be in a condition to travel with safety, and will, in that case, set out on his return to Mount Vernon; of which I will most assuredly advise you by post. With great respect I have the honor to be Sir your mo. obedt Servt

Wm Baynham

